SENTELL, Clerk.
Mr. W. Elsworth Haughton, Register of the Circuit Court for the Thirteenth Judicial Circuit of Alabama, Mobile, has submitted to me, as Clerk of the Supreme Court, pursuant to § 12-2-19(d), Code, 1975, the following question:
What, if any, charges should be made for signing the Register’s certificate of validation on the back of bonds provided in the judgment of court ordering that the Register execute such a certificate in certain proceedings filed in the court requiring the approval of court of a bond validation, as provided by law?
It is my opinion that the Register’s certificate of validation on the back of bonds provided in the judgment of validation is not a certification of a copy of a court record as provided by Rule 45, Alabama Rules of Judicial Administration, as amended November 30, 1977.
The part of amended Rule 45, pertinent to the question presented, reads as follows:
Rule 45: Costs for Certification of Court Records.
(a) A fee of twenty-five (25) cents per page shall be charged for copies of court records made by any clerk or register. A fee of $1.00 shall be charged by the clerk or register for each certification made to copies of court records.
A court record is a written, official and authentic memorial of all the acts and proceedings of a court of record in a case, terminating with the judgment, and intended to remain as a permanent record. See Opinion of the Clerk, No. 9, October 25, 1977, Ala., 351 So.2d 568.
A copy is a complete reproduction of the original. See Opinion of the Clerk, No. 9.
§ 6-6-756, under Article 17, Validation of County, City, Etc. Obligations, and § 11-81-225, under Article 7, Validation of Bonds Prior to Issuance, Code 1975, read as follows:
Obligations validated under the provisions of this article shall have stamped or written thereon by the proper officers of such unit the words, “Validated and confirmed by a judgment of the Circuit Court of_County, State of Alabama, Entered on the _ day of -, 19—,” which shall be signed by the Register or Clerk of the Circuit Court in which the judgment was entered, and such entry shall be original evidence of such judgment in any court in this state.
It is my opinion that Rule 45, as amended November 30, 1977, does not authorize a charge of $1.00 for certificates of judgment. See Opinion of the Clerk, No. 9.
The bonds referred to in Mr. Haughton’s inquiry are not a part of the proceedings terminating in judgment. The certificate of validation is made after the rendition of judgment.
It is my opinion that the certificate of validation is not a certification made to copies of court records and that the fee of $1.00 provided in Rule 45, as amended, November 30, 1977, should not be charged for *54signing the Register’s certification of validation stamped or written upon the bonds.